NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHAOXIA HE-LI, AKA Shaoxia He,                  No.    20-70494

                Petitioner,                     Agency No. A209-152-999

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2021**
                                  Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Shaoxia He-Li, a citizen and native of China, petitions for review of the

denial of her application for asylum and withholding of removal. After reviewing

He-Li’s testimony and the evidence in the record, the Immigration Judge (“IJ”)

made an adverse credibility determination and concluded He-Li failed to prove


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
eligibility for relief. The Board of Immigration Appeals (“BIA”) dismissed He-

Li’s appeal, and we have jurisdiction under 8 U.S.C. §1252. We review adverse

credibility determinations and factual findings for substantial evidence, Garcia v.

Holder, 749 F.3d 785, 789 (9th Cir. 2014), and we deny the petition.

      1.     In upholding the IJ’s adverse credibility determination, the BIA

properly relied on He-Li’s submission of fraudulent visa applications in 2014 and

2015 and her misrepresentations to consular officials. The Akinmade exception,

which permits refugees to lie to escape immediate danger, does not apply here.

Akinmade v. INS, 196 F.3d 951, 955 (9th Cir. 1999). Although forced sterilization

is an ongoing harm, Qu v. Gonzales, 399 F.3d 1195, 1203 (9th Cir. 2005), He-Li

did not testify that her sterilization fifteen years prior was a reason for the

misrepresentations and explained instead that she submitted false applications

because of a low mood, recent divorce, and economic hardship.

      2.     We do not reach He-Li’s contention that the BIA should not have

relied on the interviewing Border Patrol agent’s notes or on He-Li’s omissions

during her border and credible fear interviews. The adverse credibility

determination is adequately supported by evidence that she lied several times to

U.S. officials in her sequential visa applications and consular interviews, and by

her evasive responses to questions about these applications.

      3.     The BIA’s conclusion that the evidence failed to corroborate that He-


                                            2
Li was forcibly sterilized also withstands substantial evidence review. Even

assuming that He-Li was sterilized in China, the record does not compel the

conclusion that the procedure was forcible. For instance, although He-Li

submitted documents strongly suggesting she underwent a tubal ligation procedure

at some time, she failed to submit corroborating evidence of her identity to confirm

that the documents belong to her, and they do not indicate whether the procedure

was forced. He-Li’s father’s declaration only weakly supports her claim, because

he was not present at the relevant time.

      PETITION DENIED.




                                           3